The defendant, upon wbom process bad been duly served more than five days before tbe commencement of tbe term, applied, by sobcitor, on tbe third day of tbe term, for an extension of tbe time witbin wbicb to make defense. Tbe Chancellor said tbat tbe complainant was entitled by positive law, Code, § 4369, to take tbe bill for confessed if tbe defendant failed to defend witbin tbe time prescribed by law, namely, witbin tbe first three days of the term, and be bad no power to deprive him of this legal right except upon good cause shown by affidavit. State v. Markham, 1 Tenn. 66; Code, §§ 2941, 4350, 4238.